IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-84,299-01


                  EX PARTE RICHARD FREDRICK LOWREY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. B-09-1028-SA-W-1 IN THE 119TH DISTRICT COURT
                          FROM TOM GREEN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of injury to a child

causing serious mental deficiency, impairment, or injury and sentenced to thirty-five years’

imprisonment. The Third Court of Appeals affirmed his conviction. Lowrey v. State, No. 03-10-

00699-CR (Tex. App.—Austin Aug. 3, 2012) (not designated for publication).

        This Court has received Applicant’s Application for a Writ of Habeas Corpus filed in the trial

court on April 25, 2014. This Court has also received Applicant’s First Amended Application for

a Writ of Habeas Corpus filed in the trial court on July 10, 2015. Applicant filed a Notice of Filing
                                                                                                     2

with this Court indicating that he filed a Supplemental Application for Writ of Habeas Corpus in the

trial court on December 21, 2015, and Applicant provided this Court with a courtesy copy of the

pleading. The habeas record to this Court, however, has not yet been supplemented with the filing.

       The trial court shall have the District Clerk of Tom Green County submit to this Court the

record on the Supplemental Application for Writ of Habeas Corpus. If there is no such pleading,

then the trial court shall inform this Court. Before having the Supplemental Application forwarded,

the trial court may make any findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s supplemental claims for habeas corpus relief. In any

case, the Supplemental Application or a statement indicating that no such pleading has been filed

shall be submitted to this Court within 30 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: May 18, 2016
Do not publish